Situation in Lithuania following the adoption of the law on protection of minors (debate)
The next item is the debate on:
the oral question to the Council by Sophia in 't Veld, Jeanine Hennis-Plasschaert, Leonidas Donskis, Gianni Vattimo, Sarah Ludford, Ulrike Lunacek, Raül Romeva i Rueda, Jean Lambert and Judith Sargentini, on behalf of the Group of the Alliance of Liberals and Democrats for Europe and of the Group of the Greens/European Free Alliance, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0201/2009),
the oral question to the Commission by Sophia in 't Veld, Jeanine Hennis-Plasschaert, Leonidas Donskis, Gianni Vattimo, Sarah Ludford, Ulrike Lunacek, Raül Romeva i Rueda, Jean Lambert and Judith Sargentini, on behalf of the Group of the Alliance of Liberals and Democrats for Europe and of the Group of the Greens/European Free Alliance, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0202/2009),
the oral question to the Council by Rui Tavares, Cornelia Ernst, Cornelis de Jong, Marie-Christine Vergiat, Willy Meyer and Kyriacos Triantaphyllides, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0204/2009),
the oral question to the Commission by Rui Tavares, Cornelia Ernst, Cornelis de Jong, Marie-Christine Vergiat, Willy Meyer and Kyriacos Triantaphyllides, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0205/2009),
the oral question to the Council by Michael Cashman, Claude Moraes and Emine Bozkurt, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0206/2009), and
the oral question to the Commission by Michael Cashman, Claude Moraes and Emine Bozkurt, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, on the Lithuanian Law for the Protection of Minors against the Detrimental Effects of Public Information - B7-0207/2009).
author. - Madam President, I think this is a very important subject that we are discussing here today. It is about European values. We put in the oral question and we have also drafted a joint resolution about the Lithuanian law, which is allegedly about the protection of minors. But it actually does the contrary, because this law may well foster ignorance, taboo and stigma. It will expose young and vulnerable gay, lesbian and transgender people to bullying and exclusion. It will therefore lead to immeasurable distress and suffering by young people, the very people that this law is designed to protect. Instead of protection, it inflicts harm on young people.
Therefore we have addressed this question, and I am very happy that in the summer, we received a letter from Commissioner Barrot expressing the European Commission's concern about this law, saying that the European Commission will keep a very close eye on it and make sure that any national legislation is in line with European legislation and principles. I think that is very important, because the European Commission should not only intervene when market rules are being violated but also, and in particular, when European values are being violated. We cannot tolerate discrimination. Europe is a community of values - values which I know are shared by the majority of our Lithuanian fellow citizens. We are all Europeans.
With reference to the resolution, colleagues, I would ask for your explicit support for the resolution and, in particular, for the amendment that seeks to insert a reference to the existing anti-discrimination directives, because I think that is the very minimum. I also ask for your support for the request in the resolution to ask the Fundamental Rights Agency for a legal opinion on this law.
Finally, I think we can be proud, as a European Parliament - if we adopt the resolution tomorrow - to be the voice of the shared values of Europe.
Madam President, as the previous speaker said, this law passed in Lithuania endangers European values, European law and also the freedom of people, namely the freedom of young people who are lesbian, gay, bisexual or perhaps transgender, to live their life without fear. According to this law, factual information on this is supposedly damaging to these young people. I can tell you what that means: it means that these young people must live in fear and possibly suffer depression. We know that there is an increased rate of attempted suicide among young people who are lesbian or gay or who are confused in their coming-out phase about how they will live their lives.
This law flies in the face of European values, which is why I was delighted that Commissioner Barrot responded on this back in July. You also told the European region of the International Lesbian and Gay Association (ILGA) that the Commission would analyse this text and explain what its next steps would be. What I am interested in today is what you intend to do. What have you - and the Council - already promised the Lithuanian Parliament? We know that the former Lithuanian President and the new president, who used to be a commissioner, do not approve of this law, but the parliament is insisting on it. I am delighted that a proposal is on the table today, including a motion for a resolution.
I truly hope that we shall all accept the resolution tomorrow and can petition the European Union Agency on Fundamental Rights to take a position on this law, as that is what it is there for. In the meantime, it should be quite clear in our common Europe that lesbians and gays will not disappear from families and schools merely because a law prohibits information on them. Being different is normal, including in this, our common Europe.
Ladies and gentlemen, this law begins by claiming to protect children against the promotion of homosexuality in public information. What does that actually mean? Does it mean that if I have a cinema in Vilnius and want to put up a poster for the film Brokeback Mountain, I cannot do so? Does it mean that if I give a lecture on homosexuality in a public place, theatre or university in Lithuania, I cannot do so? Does it mean - as has already been discussed in the Lithuanian Parliament - that I will have to pay a fine of up to EUR 1 500 or do a month's community service under the changes to the criminal code that are currently being debated in Lithuania? Can a television programme, for example, show a homosexual couple that is happy, or must it only show one that is unhappy?
Ladies and gentlemen, there was a date that surprised me when these amendments to the law on the protection of minors in Lithuania were passed: it was 14 July 2009. 14 July is, of course, the day when we gathered here for the first time in this seventh parliamentary term, and also the day marking the 220th anniversary of our European principles, including the right to seek happiness, the principle of freedom of expression and even the principle of freedom of assembly. Now the freedom of assembly is also at risk, because the Lithuanian Parliament, again, has more recently been discussing the possibility of banning events such as 'gay pride' marches.
Well, when we gathered here for the first time on 14 July 2009, it was because we had a duty - I would say a sacred duty - to defend these values, and these are the values that are at stake. We know how those things begin, and we also know where they always lead. What are we going to do next? Appoint a committee to see what is and what is not promotion of homosexuality? Where - in books, theatres, cinemas, advertising?
Vilnius is one of this year's European capitals of culture, deservedly so, and certainly much to the delight of all Europeans. Being a European capital of culture also entails responsibilities, however: the responsibility of promoting European culture for the best reasons and not to put it under the spotlight this year for the wrong reasons.
I therefore appeal for a vote in favour of our resolution and call on the Agency for Fundamental Rights to issue an opinion on this very serious topic. That is certainly the least that the Members of this House can ask.
author. - Madam President, can I say, as a gay man, I am proud that this House and others are speaking out against this proposed law. This proposed law will clearly breach EU treaties on human rights, particularly Article 6, as well as the Employment Framework Directive and general policies on non-discrimination. It also, interestingly, breaches the UN Convention on the Rights of the Child, in that it encourages discrimination against young lesbians and gay people. So, whom does it protect, and from what?
The British Conservatives introduced in Great Britain a similar law in 1988. It was recognised then, and recognised now, that these laws lead to censorship and the promotion of discrimination and homophobia: discrimination and homophobia which destroys people's lives and blights the souls of those who practise it. The proposed law has been condemned by NGOs, including the International Lesbian and Gay Association, the Council of Europe and Amnesty International, as well as others. It affects young lesbians and gay men - teachers, public officials - and could be used to prevent young people having access to any material - films, books, plays, works of art - created by a gay man or a lesbian. Are they going to try and stop young people studying the works of Plato, Shakespeare, Oscar Wilde, Walt Whitman, Tennessee Williams, Tchaikovsky and others, the music of Elton John, or idolising tennis greats such as Martina Navratilova? It will affect the very way young people and others speak, think and act. And why? Young people need education, not isolation; they need to understand the world in all its diversity and be taught respect for those who are different. The love of one human being for another is never lessened by gender or sexuality: it is love.
Lesbians and gay men are ordinary men and women made extraordinary by extremists' preoccupation with our sex lives and the defamation that lesbians and gay men are a threat to society. That is a vile misrepresentation. Any civilised society is judged not by how it treats its majority but how it treats its minorities. So I say to Lithuanians and people across Europe: reject this dangerous step back to the past.
(Applause)
Madam President, allow me to start by underlining that freedom of expression and non-discrimination on the grounds of sexual orientation and gender identity are cornerstones of our democratic societies. Our Union is based on various principles and values that all the Member States are expected to support. We cannot insist on and stand up for respect for human rights in other countries if we cannot uphold these fundamental principles ourselves within the EU.
These fundamental rights and, in particular, freedom of expression and the right not to suffer discrimination, are recognised in Article 6 of the Treaty establishing the European Union and are also contained in Articles 10 and 14 of the European Convention for the Protection of Human Rights. These principles are further stated in the European Union's Charter of Fundamental Rights. There is legislation at Community level to safeguard this area. Directive 2000/78/EC prohibits discrimination in the workplace on the grounds of religion or creed, disability, age or sexual orientation. Last year, the Commission tabled a proposal to extend this protection to other areas.
This proposal is currently under discussion in the Council and Parliament has submitted a positive opinion. We welcome this initiative and hope it will be adopted before long.
This is about legislation at European level. At national level, Member States can adopt national legislation in the area of fundamental freedoms and rights provided - and I repeat: provided - that this legislation fully respects the Union's and the Community's primary and secondary legislation, falls within an area in which the Community does not exclusively have competence, and is justified by the fact that there is no legislation at Union or Community level.
The law in question that was adopted by the Lithuanian Parliament in July and the proposed amendment of the Criminal Code and administrative law that is being discussed are a cause of great concern for the Swedish Presidency. However, we must not forget that the law has not yet entered into force.
From our perspective, a law that aims to ban the promotion of a certain sexual orientation violates fundamental values such as freedom of expression and the fact that all people are equal. The Presidency has made this position clear in contacts with the Lithuanian Government on repeated occasions.
As regards the more legal issues raised by Members in their speeches, it is important to point out that the Council does not have a formal role here. Compatibility between national legislation and the treaties is not a matter for the Council, nor is it a matter for the Agency for Fundamental Rights. It is up to the Commission to judge whether a Member State is meeting its obligations under the treaties. That involves not only monitoring whether Union and Community legislation is correctly transposed and implemented nationally, but also ensuring that primary law at European level is fully respected. As I am sure Mr Barrot will say, the Commission can initiate appropriate proceedings if it considers that a Member State is not complying with primary or secondary legislation.
Where Article 13 of the Treaty establishing the European Community is concerned, the Council would be deeply concerned if it were to find cases of discrimination on the grounds of gender, race, ethnic origin, religion, disability, age or sexual orientation. However, a proposal from the Commission is required if the Council is to initiate a discussion of whether discrimination is taking place and the measures to be taken if so. In the same way, under Article 7 of the Treaty, the Council can only take action if a third of the Member States or the Commission put forward such a proposal with due justification. Since the law has not yet entered into force, no such proposal has been tabled.
I can assure Members that the matter of discrimination against LGBT people is on the Swedish Presidency's agenda. We will be discussing it at an equality summit in Stockholm on 16-17 November.
Naturally we take the European Parliament's concern very seriously. It is about respect for fundamental rights and human rights. In formal terms, however, this must be dealt with within the legal and institutional frameworks. As the Council's representative, I have tried to answer the questions as correctly as possible and explain the limitations. I look forward to hearing the viewpoints of the representatives of the Commission on this matter.
Madam President, the Minister has explained very well the legal elements of this problem.
I would like to say here that the Commission has repeatedly expressed its firm condemnation of all forms of homophobia. The phenomenon represents a flagrant violation of human dignity. The Commission notably repeated this position before the European Parliament on 23 April 2007, during the plenary session in which the Resolution on homophobia in Europe was adopted.
In areas that fall under the umbrella of Community competences, the European Union, as well as the Member States when they implement Union law, are required to respect fundamental rights. These are binding principles of Community law.
The Lithuanian law for the protection of minors against the detrimental effects of public information largely falls within the scope of Community competences, as its contents concern implementation of the Directives on audiovisual services and on electronic commerce.
Therefore, the Commission informed the Lithuanian authorities, even before the adoption of the draft law, that some measures of this law would raise serious concerns in relation to their compatibility with fundamental rights and Community law. In spite of this warning, it would seem that the current version of the law adopted on 14 July last does not dispel the concerns expressed by the Commission beforehand.
In this context, the Commission can only express reservations, and serious reservations, on the compatibility of this law with the principles of freedom of expression, the principle of non-discrimination, and with children's rights, including their right to access information necessary for their development.
The Commission will not hesitate to take every measure necessary to ensure respect for Community law, including, of course, fundamental rights.
According to information made available to the Commission, a working group has been established in Lithuania on the initiative of the President, Mrs Grybauskaitė, in order to introduce additional amendments to this law. These amendments should be proposed at the end of October. The Commission will, of course, await the outcome of the work of this committee and the contents of the amendments before giving a definitive opinion on the law such as it will enter into force. Indeed, I can only support Mrs Malmström's very clear point that it is up to the Commission to monitor the situation and ultimately to propose sanctions and to punish breaches of European Union regulations and of fundamental rights, a fortiori.
That is the information that I wanted to give you, showing you that our position on this matter is extremely clear.
on behalf of the PPE Group. - Madam President, the law that is being criticised and debated, despite the fact that it will not enter into force until March, contains only one single line prohibiting the promotion of homosexuality to minors; that is the greatly troublesome part.
The President of the Republic of Lithuania took the initiative by tabling clarifying amendments immediately. Thus, our resolution is practically knocking on an open door. What we should be doing is concentrating on Parliament's intention.
The key words in the troublesome line about the promotion of homosexuality to minors are 'promotion' and 'minors' - not 'homosexuality', as some would have it. The possibility of direct promotion to minors has been dealt with by the adoption of a law. 'Promotion' is a deliberate action going beyond the simple and necessary information currently provided by sexual education, which should include a clause of tolerance to homosexual appeal and love.
The promotion of homosexuality to minors, if we open our eyes, may quite often mean significantly more - from encouraging them to try it, to the seduction of minors, even for homosexual prostitution. The media might benefit from such business, probably by disseminating such promotion to minors.
Dear colleagues, parents and grandparents, please now listen to your hearts. Would you be in favour of opening up this whole area of challenges to your own offspring?
(Interjection from the floor)
OK, that is the case for you.
What if they are exposed to such special 'promotion' regularly and without restriction? It seems as though we are stumbling between two trees: the first, if someone likes tricky doctrine, is the right of children to be mentally abused, while the second is the right of children to be protected from abuse. Let their self-determination come with maturity.
My proposal is to support the positions recalling both the Convention on, and the Declaration of, the Rights of the Child, and to delete paragraph 1, which is irrelevant at the present time and therefore inappropriate for Europe's highest House.
Madam President, Mr Landsbergis has given a deeply unconvincing justification of this law. I was surprised; I thought he would justify it more. The Council and the Commission have expressed their deep concern, and that is the correct line. Anti-discrimination and freedom of expression are absolutely fundamental principles in European law.
In my own Member State, as Mr Cashman said previously, we had such a law in 1988, but it is now history and this law will become history because, as a Community of values, one of the EU's greatest strengths lies in our common endeavour to raise the bar on human rights and the protection of our fundamental freedoms. It is also difficult when one Member State is under the spotlight for a potential breach of this law but it is because of our Community of values that we can analyse those laws and we can say, as the Commission and Council have said, they cause deep concern for us.
The Fundamental Rights Agency should do its job and give its opinion and, as the Commission and Council have said, there are problems within existing law, anti-discrimination laws in this European Union; let us defend what we have and let us ensure that the Socialist Group, along with our sister party in Lithuania, condemn this law, and let us hope that that is what will happen - that it will be consigned to history.
(Applause)
on behalf of the ALDE Group. - Madam President, the Lithuanian Law on the Protection of Minors from the Detrimental Effects of Public Information struck human rights defenders and media people in Lithuania and beyond as overly homophobic and profoundly undemocratic.
Please let me draw your attention to the fact that this law was vetoed by the former President of Lithuania, Valdas Adamkus, but he was overruled by the Lithuanian Parliament. In addition, this law has been severely criticised by the current President of Lithuania, Dalia Grybauskaitė. The law was assessed in vigorous terms by the Lithuanian media, commentators, and civil liberties and human rights defenders, who stressed its homophobic substance along with its extremely dangerous political implications, such as censorship and self-censorship.
This law has little, if anything, to do with the protection of children. Instead, it is against gay and lesbian citizens of the country. Whatever the case, the equation of homosexuality with physical violence and necrophilia is morally repugnant and deeply disgraceful. Still, it is difficult to believe that the adoption of such a law is possible in an EU country at the beginning of the 21st century. Personally I take this law as an unfortunate move and as a profound misunderstanding, to say the very least.
Changes to Article 310 of the penal code and Article 214 of the administrative code are being debated in Lithuania's Parliament that will criminalise, with the threat of a fine, community work or imprisonment, anyone involved in the promotion of homosexuality in any public space. If this is not our slide to state-sponsored homophobia and criminalisation of public expression of our gay and lesbian citizens, what is it then?
Last but not least, this law is a disgrace, but even more so would be an attempt to obfuscate, trivialise and, in effect, justify it. This is to say that I strongly support the resolution.
Ladies and gentlemen, this is a crucial moment in the process of European integration because, until a short while ago, we would surely not have had this type of debate. This is simply because no parliament would ever have considered adopting a law of this nature.
This means that this is not an internal issue of Lithuanian policy. Put simply, we must conclude that we are facing an issue that directly affects the survival of European credibility. No part of the European Union - and here we have the three institutions - can remain silent while a Member State adopts laws which persecute and criminalise something as universal as the right to choose the person with whom you have emotional or sexual relations, regardless of gender or age.
Mr Landsbergis, talking normally about homosexuality, bisexuality and transexuality is the best guarantee of a child being able to live with his or her own sexuality, with respect for himself or herself and for the rest of the community.
This is important because what we are specifically calling for at this time is a guarantee of healthy growth, without coercion or negative stereotypes or criminalisation of childhood. We can do this precisely by holding a normal debate on this situation, as we are doing, and not by prohibiting or criminalising it.
The law on the protection of minors in Lithuania was drafted out of concern for the emotional and psychological development of the youngest consumers of media which have an increasing presence in children's lives. Another concern of the Lithuanian legislators was that children should be brought up according to their parents' convictions. I do not believe that there is anyone in this House who would not agree that these are important and burning issues. These intentions deserve appreciation, and not criticism, although that is not the main point here.
There is no article of this law that infringes European law, and in most cases the law does not even touch upon European law. The issues raised in the written question are firmly within the remit of the national laws of Member States. Nobody has given the European Union authority to act in these areas. That is the fundamental reason why we are opposed to the issue being raised at European level, and why we will never agree to any particular ideology justifying European law in exceeding its authority.
That is also the reason why we cannot support any of the resolutions tabled in this matter.
Madam President, this is not about ideology. I would say it is about the equal value of all people. I would also like to thank both the Commission and the Council for their unusually clear position. I feel convinced that Parliament, the Commission and the Council are now acting in consort where this violation of fundamental values is concerned.
We are talking about the EU and the EU's respect for fundamental human rights. That must also apply to all the individual Member States. In practice, this proposed legislation risks making any information about LGBT issues illegal. Just imagine if people were suddenly banned from fighting for the equality of all people regardless of sexual orientation.
It is beyond doubt that the proposed legislation is an attack on human rights. I will not even count how many human rights it violates. I will simply say in brief: I fully support this resolution. I hope that Parliament will be as unified as possible in voting in favour of this resolution tomorrow.
(FR) Madam President, above all, I would like to point out how important the fight against all forms of discrimination, particularly discrimination based on sexual orientation, is to the European Union, to Parliament and to all our colleagues.
What are we talking about today? We are talking about a draft law in Lithuania which is causing a problem, which is causing such a problem that Mrs Grybauskaithas become involved. She has exercised her veto; she has even set up a working group, which will propose amendments to us. I therefore have complete confidence in her, and I am sure that this problem will be resolved and that the Member State concerned will find a solution to this serious problem that is discrimination based on sexual orientation. We have consulted each other, some groups have proposed a resolution and we have fortunately come to a joint resolution. I am therefore convinced, ladies and gentlemen, that this joint resolution will be adopted tomorrow and that this problem will be resolved.
It is, of course, important that the intellectual and mental health of our children is protected, but I would still like to remind you that the fight against all forms of sexual discrimination is important. We have worked for this for many years. We have the Agency for Fundamental Rights. It does have a purpose. We have battled for it to be established and there is no question today of it being abandoned or being thrown out.
I would therefore like to thank you for your willingness to adopt this joint resolution. I thank all of my fellow Members who have put so much into these negotiations. It is a great pleasure to see that we have succeeded in putting together this joint resolution and I hope that it will be adopted in this House tomorrow.
(LT) I welcome the European Parliament's initiative to begin a debate on the question of the Law for the Protection of Minors against the Detrimental Effects of Public Information, passed due to the efforts of the Lithuanian right wing parties. It is regrettable that the law was passed without its compliance with international and European Union law being sufficiently debated and assessed. The voice of non-governmental organisations also fell on deaf ears. Under the guise of the noble goal to protect children's rights, in actual fact, a legal basis has been created to divide society, limit information and discriminate against individual groups of society. The former President of Lithuania vetoed the draft law, while the new President has set up a working group, which will submit a new draft of the law to Parliament in its session this autumn.
I hope that there will be sufficient political will in Lithuania to improve the law, all the more so because we have experience adopting and implementing progressive laws in this area. Six years ago, the Law on equal opportunities was adopted thanks to the efforts of the Lithuanian social democrats and this prohibited any direct or indirect discrimination on the grounds of age, sexual orientation, disability, race or ethnic origin in all areas of life. At the moment, a similar draft directive is being debated in the Council of Ministers. This European Parliament resolution should encourage the Lithuanian Parliament to adopt such a law, which respects human rights and freedoms, and in which there is no place for any form of discrimination, including discrimination on grounds of sexual orientation.
(NL) Madam President, Commissioner, Minister, ladies and gentlemen, like all of you, I, too, am shocked by the fact that there is a parliament in Europe that is capable not only of proposing regulations of this kind, but also of actually adopting them. This law is not only an unacceptable violation of the rights of gay men and lesbians in Lithuania, it also does serious harm to the position of homosexuals throughout Europe. The parliament of Lithuania is telling them that their sexual orientation is something that they should be ashamed of and from which children need to be protected.
I expect the Commission and the Swedish Presidency to make it absolutely clear to the Lithuanian parliament that fundamental values such as equality of treatment and non-discrimination are non-negotiable in Europe - not now, not ever, not by anyone! For that reason, I would like the Commissioner to pledge specifically, here and now, that the Commission will not hesitate for a moment to take Lithuania to the European Court of Justice if this law enters into force.
(SK) Lithuania has passed a law which provides important protection for children and young people against the external effects of information which might seriously harm their further development. It is clear that social and family policy fall under the competence of the individual Member States of the EU and therefore no European initiatives can condemn Lithuania for this.
The law in question does not contravene any international standards in the area of human rights. I have studied the issue and that is the case. I firmly believe that, on the contrary, the law strengthens processes for protecting children from exposure to information or images which - and I stress this - their own parents want to protect them from.
I would like to call for a consistent application of the subsidiarity principle which Ireland has secured in the protocol to the Lisbon Treaty. For all that, such 'warnings to member countries and states' are setting a serious precedent in clearly sensitive areas such as the family.
(LT) For the first time in the history of the European Parliament, in this honourable House, the actions of the Lithuanian Parliament are being debated in a negative context. No matter how innocent or good-willed the authors and supporters of the laws under debate are, they definitely did not lead us into the 21st century Europe. I think the fact that the Seimas majority's overconfidence in its sense of justice had a role to play - above us only sky, we do what we want and we do not care about international commitments. This debate is a very serious reaction by the Council and the Commission; it is a warning sign to Lithuania's legislators that we must not step backwards, almost to the Middle Ages, but act by looking forwards, taking advantage of the experience and traditions of the countries of the European Union. Therefore, these discussions are needed as is the resolution.
(SV) Madam President, all people are born equal and have the same inviolable value. Consequently, Parliament must make it very clear today that we are talking about the citizens of Europe, irrespective of the Member State concerned. Since the EU's fundamental values are tolerance, openness and freedom, I am pleased that the newly elected President of the Commission has made it clear today that he is going to appoint a commissioner whose portfolio will encompass precisely these issues of human rights and fundamental freedoms.
It is particularly regrettable that a country such as Lithuania - which once experienced repression and dictatorship - has now, as a free and independent state, instigated a law so despicable and which represents censorship, lack of freedom and intolerance. All of us who support democratic principles and have any common sense must now emphatically denounce this Lithuanian law, and we must vote tomorrow. Let the Members of this House remind each other that the greatest of all is love.
(SK) In 2006, Slovakia was condemned for asking for freedom of conscience. Today Lithuania finds itself in front of this community because it wants to protect children from the sexualisation of society. I consider this discussion to be a manipulation of the Charter of Fundamental Human Rights, a document which is legally binding.
This House is ignoring the legitimacy of a national parliament which has twice voted through the law without criticism. This House is requesting an opinion from the Human Rights Agency. The Agency, however, does not have the authority to examine the effect of national laws. I have a question: what must the Irish be thinking ahead of the forthcoming referendum? They must be thinking that the time will soon come when they will be criticised here in this House over their laws protecting the family and protecting life.
I am sorry that here in this esteemed Parliament, we fail to respect European values, we fail to respect diversity and national culture and we fail to respect child protection and the right of parents to educate their children.
Madam President, I think the three institutions have made their viewpoint in this debate very clear. Respect for human rights, tolerance, the inviolability of the individual and the prohibition of discrimination on the grounds of - among other things - sexual orientation are fundamental values of the European project and must remain so. The Member States have a duty to respect both these values and the actual laws that apply in these areas within the EU.
The Presidency is greatly concerned about the law in question, but we know that it is also subject to debate and criticism in Lithuania. As has been mentioned, President Grybauskait- who was formerly a Commissioner and is well-informed concerning the values and laws of the EU - has herself initiated a process in which this law will be reviewed and made compatible with EU legislation. I am extremely pleased that the Commission has been so clear about what will happen if, contrary to expectation, the law enters into force in its original form.
Madam President, I fully agree with the Minister's conclusions. I would also just hope that the working group that Mrs Grybauskaithas put in place will be able to prevent the introduction of a law which, in some respects, would be at odds with European law.
I would like to stress one point: we feared that some of the provisions of the law would go against certain directives, on audiovisual services and on electronic commerce. It is not actually our job to determine family law, which is one of the competences of the Member States. This being so, everything that has been said previously and in the course of the debate shows that matters need to be assessed better at national level, in this case in Lithuania.
At the conclusion of this debate I have received five motions for resolutions tabled in accordance with Rule 115 of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday 17 September 2009.
Written statements (Rule 149)
My judgment on the motion for a resolution on the protection of minors in Lithuania is intended to demonstrate a very serious institutional concern. Often, individual MEPs or political groups claim to address issues that relate to the domestic policy of individual States: that does not seem right. In the case in point, the plan is seemingly to make the European Parliament express an essentially negative opinion on a Lithuanian law - the full content of which is unknown - with the laudable aim of protecting minors, while surreptitiously imposing a position that the individual Member States have been left to establish at their own discretion. This, I might add, is something which the European Court of Human Rights has stipulated on many occasions. The principle of equality is beyond doubt, and no one is trying to call into question the dignity of persons with particular sexual orientations. My reservation is of an institutional nature because it concerns the relations between the European Union and individual Member States.
Discrimination is prohibited under European and international law. There are provisions to this effect in the treaties, the European Convention on Human Rights and in the Charter of Fundamental Rights. No Member State may enact laws that contradict these documents.
The Lithuanian law is inadmissible, as it is absurd and homophobic in nature. Homophobia is a disease. People who are afflicted by hatred for homosexuals deserve no sympathy. They are not so much homophobes, as sexual orientation chauvinists. And like all other chauvinists, they must be challenged and appropriate laws enacted against them.
In 1990, the World Health Organisation removed homosexuality from the International Statistical Classification of Diseases and Health Problems. It also confirmed that no type of sexual orientation is a disorder.
In any societies, including Lithuanian society, there are lesbians, gays and bisexual. They make up about 4 to 7% of the population. They are a minority who are entitled to full rights. The Equality Marches, which cause such concern to some people, are organised, amongst other reasons, to remind people of this basic, fundamental principle of equality.
For this reason, I appeal to the Council and the Presidency to take appropriate steps to prevent Member States from enacting discriminatory legislation. We must show that the European Union says a firm NO to all discrimination and intolerance.